Citation Nr: 0605546	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  94-47 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  The Board remanded this case in 
September 1997 and March 1999.  

In an October 2002 decision, the Board denied entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, and entitlement to service connection for a dental 
disorder.  The veteran appealed the October 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a November 2003 Order, the Court granted 
a joint motion filed by the parties to remand that portion of 
the October 2002 decision denying service connection for 
psychiatric disability, and to dismiss the appeal with 
respect to a dental disorder.  The Court's Order vacated the 
October 2002 Board decision as to the denial of service 
connection for psychiatric disability, and remanded that 
issue to the Board.

In a June 2004 decision, the Board again denied entitlement 
to service connection for a psychiatric disorder, to include 
PTSD.  The veteran appealed the June 2004 decision to the 
Court, and the Court, in a June 2005 Order, granted a joint 
motion filed by the parties, and vacated the June 2004 Board 
decision and remanded the case back to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





REMAND

The June 2005 joint motion to remand the case concluded that 
the Board failed to comply with the prior November 2003 joint 
motion for partial remand forming the basis for the Court's 
November 2003 Order.

By way of history, the Board in a March 1999 remand requested 
that the RO arrange for VA examination of the veteran, with 
an opinion, with respect to any psychiatric disorder other 
than PTSD identified, as to the etiology and date of onset 
thereof, with particular reference to the effect of an 
October 15, 1976 industrial accident.  The referenced 
accident occurred when the veteran fell backwards and struck 
his head on a steel beam while working in the cargo 
compartment of an aircraft, following which he began 
experiencing a number of psychiatric symptoms and was 
diagnosed with schizophrenia. 

In compliance with the March 1999 remand instructions, the 
veteran was examined by a VA examiner over the course of two 
dates, one in December 2000 and the other in January 2001.  
The examiner concluded that the veteran did not have PTSD, 
but did have paranoid schizophrenia, and also concluded that 
the veteran's psychiatric disability developed after service.  
Dissatisfied with the examiner's opinion and personal 
conduct, the veteran demanded another examination, and 
thereafter attended a VA examination in June 2001 conducted 
by two other examiners.  The June 2001 examiners did not 
address the effects of the 1976 industrial accident on the 
veteran's psychiatric disability.  In a February 2002 
addendum, one of the examiners who conducted the June 2001 VA 
examination reviewed the veteran's claims files, but again 
failed to address the effects of the 1976 industrial accident 
on any psychiatric disorder.  

In denying the claim at issue in October 2002, the Board 
acknowledged that the June 2001 VA examination and February 
2002 addendum did not fully comply with the March 1999 
remand.

The November 2003 joint motion to remand the psychiatric 
disorder claim concluded that the Board erred in failing to 
ensure compliance with the March 1999 remand instructions.  
The motion apparently was most concerned with the failure of 
the opinion to address the effect of the 1976 industrial 
accident on the development of any psychiatric disorder.

The June 2004 Board decision explained that the June 2001 VA 
examination report was superfluous, given the Board's finding 
that the March 1999 remand instructions had already been met 
by the opinions offered by the examiner who conducted the 
December 2000 and January 2001 VA examinations.  The Board 
consequently concluded that remand of the case was not 
warranted.

The June 2005 joint motion, while acknowledging the December 
2000 and January 2001 VA examination reports, concluded that 
the Board nevertheless failed to comply with the November 
2003 joint motion instructions concerning VA examination of 
the veteran.  The latest joint motion found it particularly 
important that the June 2001 examiners failed to provide a 
medical opinion addressing any effects from the veteran's 
1976 head injury.  The joint motion requested that the Board 
remand this case to the RO for "proper adjudication in 
accordance with the foregoing."

Although, in the Board's opinion, the December 2000 and 
January 2001 examination reports collectively complied with 
the March 1999 Board remand, the Board is compelled at this 
juncture to remand the case to the RO in light of the June 
2005 joint motion accepted by the Court.

The Board additionally notes that, while not addressed in the 
June 2005 joint motion, the November 2003 joint motion had 
also requested that VA again attempt to obtain any medical 
records for the veteran from the Fort Sam Houston Army 
Hospital (i.e. the Brooke Army Medical Center in Fort Sam 
Houston, Texas).  The November 2003 motion asserted that VA 
had never received a response from the facility, apparently 
overlooking a November 1999 response which quite clearly 
informed VA that no records for the veteran were available at 
the Brooke Army Medical Center.  The Board's June 2004 
decision pointed out the November 1999 response, and 
concluded that a remand was not warranted in order to again 
contact the above facility.  However in light of the remand 
action below, the Board finds that the RO on remand should 
again request records from the Brooke Army Medical Center.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim on appeal.  The letter should 
specifically inform the veteran 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and a request 
that the veteran provide any 
evidence in his possession that 
pertains to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran, through his representative, 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the appellant which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the appellant and his 
representative of this, and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should contact the Brooke 
Army Medical Center in Fort Sam 
Houston, Texas, directly, and 
request that facility to provide any 
medical records for the veteran held 
at that location.

5.  Thereafter, the RO should 
schedule the veteran for a VA 
psychiatric examination in order to 
determine, after a review of all 
pertinent evidence and evaluation of 
the veteran, whether he currently 
meets the diagnostic criteria for 
any neuropsychiatric diagnosis.  If 
at all possible, the veteran should 
be evaluated by a psychiatrist who 
has not previously seen him.  The RO 
should ensure that a copy of all 
stressors which have been verified 
be provided for the review of the 
examiner.  

6.  The examination should include 
any necessary special studies or 
tests, to include psychological 
testing.  It is imperative that the 
examiner be provided ample 
opportunity to review the claims 
folders and that he or she indicate 
that such review has been 
undertaken.  In the event that the 
examiner's report does not reflect 
that such was accomplished, the 
examination should be returned as 
inadequate for rating purposes, so 
that corrective action can be taken.  

In determining whether the veteran 
experienced an inservice stressor 
that may be related to any diagnosed 
disorder, the examiner is hereby 
notified that only the verified 
history detailed in the reports 
provided by the RO may be relied 
upon.  Based on his/her review of 
the case, the examiner should 
express an opinion, if possible, as 
to the medical probability that any 
currently demonstrated disorder is 
etiologically related to the 
veteran's service.  In regard to 
psychiatric disability other than 
PTSD, if the examiner determines 
that the veteran has such 
disability, the examiner should 
opine as to the etiology and date of 
onset thereof with particular 
reference to the effect of the 
veteran's October 15, 1976 
industrial accident.  In view of the 
fact that some of the copies of 
medical reports from physicians who 
treated the veteran for psychiatric 
symptoms after this accident 
(notably those submitted by the 
veteran in October 2001 and April 
2002) were altered, the examiner's 
attention is directed to the earlier 
versions of those reports, which are 
contained in the claims file.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner should 
comment upon the link, if any, 
between the current symptomatology 
and one or more of the inservice 
stressors found to be established by 
the RO.  Again, it is critical that 
the claims folders, along with any 
additional evidence requested above, 
be provided to the examiner for 
review.  The examination report 
should reflect review of pertinent 
material in the claims folders and 
include the complete rationale for 
all opinions expressed.

7.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
report to ensure that it is in 
complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

8.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted in 
full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).   

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

